DETAILED ACTION
	In response to the Notice of Allowance mailed 04/11/2022, the RCE was received 07/07/2022:
Claims 1, 3, 5, 9, 11, 13, 14, 16, 18, and 19 have been amended.
Claims 17 and 20 have been cancelled.
Claim 21 is new.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the best prior art, US 2015/0371378 (Schmidt), disclose a non-spectral computed tomography scanner (102), comprising:
	a radiation source configured to emit radiation (36);
a detector array configured to detect x-ray radiation and generate non-spectral data (37); and 
a processor (2).
However, the prior art of record fail to teach the details of a memory configured to store a spectral image module that includes a neural network trained with training spectral volumetric image data and training non-spectral data; and a processor configured to process the non-spectral data with the trained neural network to produce spectral volumetric image data.
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 2-10 are allowed by virtue of their dependence.
Regarding claim 11, the best prior art, US 2015/0371378 (Schmidt), disclose a non-spectral computed tomography scanner, comprising: 
a radiation source configured to emit x-ray radiation (36); 
a detector array configured to detect x-ray radiation and generate non-spectral data (37); and 
a processor (2).
However, the prior art of record fail to teach the details of a memory configured to store a spectral image module that includes a neural network trained; and a processor configured to train the neural network with training spectral volumetric image data and training non-spectral data to generate spectral volumetric image data from the non-spectral data.
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 12-16 are allowed by virtue of their dependence.
Regarding claim 18, the best prior art, US 2015/0371378 (Schmidt), disclose a non-transitory computer readable storage medium encoded with computer readable instructions, which, when executed by a processor of a computing system, cause the processor to: 
emit x-ray radiation with a radiation source (36); 
detect the emitted x-ray radiation and generate a signal indicative of the emitted x-ray radiation (37).
However, the prior art of record fail to teach the details of reconstruct the signal and generate non-spectral volumetric image data; and deploy a trained neural network to produce spectral volumetric image data from the generated volumetric non-spectral data.
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 19 and 20 are allowed by virtue of their dependence.
Regarding claim 21, the best prior art, US 2015/0371378 (Schmidt), disclose a method used in non-spectral computed tomography scanner, the method comprising: 
emitting x-ray radiation with a radiation source (36); 
detecting the emitted x-ray radiation and generate a signal indicative of the emitted x-ray radiation (37).
However, the prior art of record fail to teach the details of generating non-spectral data indicative of the emitted x-ray radiation; storing a spectral image module that includes a neural network training with training spectral volumetric image data and training non-spectral; and processing the non-spectral data with the trained neural network to produce spectral volumetric image data.
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 19 and 20 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884